BROCK, C.J.,
dissenting: The majority, denying that the statute is ambiguous, has construed “arraignment,” as used in RSA 625:9, VI (Supp. 1991), and the statute itself, to apply in both the superior and district courts. The term “arraignment,” however, is neither defined in the statute, nor clear on its face. Greenhalge v. Town of Dunbarton, 122 N.H. 1038, 1040, 453 A.2d 1295, 1296 (1982). “When construing an ambiguous statute, this court looks to both the legislative intent and the objectives of the legislation.” Id. (citation omitted). After reviewing the legislative history, I conclude that paragraph VI of the statute was intended to apply only to district court proceedings; thus, I dissent.
*222The 1983 legislative history of the House proceedings reveals that the purpose of the bill was to make “several changes in court procedure and jurisdiction designed to ease the burden on the Superior Court and to reduce the costs of administering justice.” N.H.H.R. Jour. 551 (1983) (emphasis added). According to Representative Sytek, the sponsor of the bill, paragraph VI “would eliminate the need to provide that person with an attorney if he is indigent. This would save us money____” Senate Committee on Judiciary, hearings on HB 650-FN (May 26, 1983) (emphasis added). Compare State v. Cook, 125 N.H. 452, 457, 481 A.2d 823, 828 (1984) (court need not appoint counsel for indigent charged with violation) with RSA 604-A:2, I (indigents charged with misdemeanors must be given opportunity to have court-appointed counsel).
“Where reasonably possible, a statute should be construed to effectuate its underlying policy.” Swiezynski v. Civiello, 126 N.H. 142, 146, 489 A.2d 634, 637 (1985). A review of the legislative history of RSA 625:9, VI (Supp. 1991) makes it clear that the primary purpose underlying this section of the statute is to avoid the necessity of appointing counsel in certain cases, in order to achieve a more efficient administration of justice.
The State’s interpretation of the statute ignores the legislative intent by facilitating a thoroughly inefficient procedure. The procedure the State commends for our approval is one that would permit the State to file a misdemeanor case in the district court, postpone the application of the provisions of RSA 625:9, VI (Supp. 1991), have the court appoint counsel for the indigent defendant, proceed to trial and conviction of the defendant, have that defendant appeal and claim a trial de novo in the superior court, and again assign the indigent defendant court-appointed counsel. Then, just prior to trial in the superior court, the State could invoke the provisions of RSA 625:9, VI (Supp. 1991), thereby requiring a “remand” of the case to the district court, where the case originated, for a new trial on the violation charge.
This procedure can hardly be considered an efficient, cost-effective administration of justice as envisioned by the legislature. Clearly the most efficient implementation of the statute would be to require the prosecutor to declare his intentions prior to or at the time the defendant is arraigned in the district court, not, as in this case, after two attorneys have been appointed and one trial completed.
I respectfully dissent.
Batchelder, J., joins in the dissent.